Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 04/22/2020 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-11 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (US 2020/0037387), (hereinafter, Lee). 
					
Regarding claim 1, Lee disclose a method performed by a cellular communication device that supports Non-Standalone Architecture (NSA) communications using 4th_ Generation (4G) and 5th-Generation (5G) radio access technologies (= electronic device 101 may include a first processor 212 that supports establishment of a communication via 4G/LTE network and a second processor 214 that supports establishment of a communication via 5G network, see [0077, 0089, 0093 and 0108]), the method comprising:
 storing, in memory of the cellular communication device, multiple values for determining whether to display an indication that 5G services are available to the cellular communication device (= an operation of displaying indicator associated with a network may be performed under conditions A-D, see [0148]; and storing conditions A-D in the memory 130 of device 101, see [0157]; whereby the conditions (A-D) are being associated with the “multiple values”), wherein the values correspond respectively to different combinations of 4G and 5G radio frequency bands (= condition A includes device 101 camping on 4G base station; see [0149]; condition C includes camping on 4G base station that is positioned within cell coverage of 5G base station, see [0151]; whereby the 4G and 5G base stations includes “4G and 5G radio frequency bands”);
 receiving, from a 4G base station, an indication that the 4G base station is associated with a 5G base station to support NSA communications (= device 101 may receive first  and second system information blocks from LTE base station 340; and the second system information is capable of EN-DC, see [0115 and 0304]);
 in response to receiving the indication, measuring a 4G signal strength of a 4G signal transmitted by the 4G base station (= LTE base station broadcasts system information; and selection of LTE cell based on the system information, see [0294-295]; and cell reselection based on signal strength, see  [0257]); 
identifying a 4G frequency band, of multiple 4G frequency bands, that will be used by the cellular communication device for the NSA communications (= condition A includes device 101 camping on 4G base station; see [0149]; condition C includes camping on 4G base station that is positioned within cell coverage of 5G base station, see [0151]; whereby the 4G and 5G base stations includes “4G and 5G radio frequency bands”);
 identifying a 5G frequency band, of multiple 5G frequency bands, that will be used by the cellular communication device for the NSA communications (= condition A includes device 101 camping on 4G base station; see [0149]; condition C includes camping on 4G base station that is positioned within cell coverage of 5G base station, see [0151]; whereby the 4G and 5G base stations includes “4G and 5G radio frequency bands”);
 selecting a value, of the multiple values, based at least in part on the 4G frequency band and the 5G frequency band (= condition A includes device 101 camping on 4G base station; see [0149]; condition C includes camping on 4G base station that is positioned within cell coverage of 5G base station, see [0151]; whereby the 4G and 5G base stations includes “4G and 5G radio frequency bands”); and
 determining whether to display the indication based at least in part on the 4G signal strength and the value (= cell reselection based on signal strength, see  [0257]; and condition A includes device 101 camping on 4G base station; see [0149]; condition C includes camping on 4G base station that is positioned within cell coverage of 5G base station, see [0151]; and device 101 may display a first indicator 461 or a second indicator 462 associated with the network accessed by device 101, see [0099-0101 and 0106-107]).

Regarding claim 2, as mentioned in claim 1, Lee discloses the method, wherein determining whether to display the indication comprises: during idle mode operation of the cellular communication device, determining an estimated 5G signal strength of a 5G signal transmitted by the 5G base station based at least in part on the 4G signal strength and the value; and comparing the estimated 5G signal strength to a threshold (see, [0228, 0257 and 0260]).
  
Regarding claim 7, Lee discloses a method performed by a cellular communication device that supports Non-Standalone Architecture (NSA) communications using first and second radio access technologies (= electronic device 101 may include a first processor 212 that supports establishment of a communication via 4G/LTE network and a second processor 214 that supports establishment of a communication via 5G network, see [0077, 0089, 0093 and 0108]), the method comprising: 
determining that a first base station supports NSA communications in conjunction with a second base station, wherein the first base station uses the first  Lee & HayesAttorney Docket No. 7M2-0694USradio access technology and the second base station uses the second radio access technology
(= device 101 communicates with LTE base station 340 and NR base station 350, see [0089]);
 during idle mode operation of the cellular communication device, measuring a first signal strength of the first base station (= 4G core network may assign a priority to device 101 in an idle mode, see [0228]; and device 101 may reselect a cell based on signal strength, see [0257 and 0260]); and
 determining an estimated second signal strength of the second base station based at least in part on the first signal strength (= reselecting a cell based on signal strength, see [0260 and 0306]).  

Regarding claim 8, as mentioned in claim 7, Lee discloses that the method further comprising displaying an indication of the estimated second signal strength 
(= reselecting a cell based on signal strength, see [0257]; and displaying first and second indicators associated with an availability of LTE and NR networks, see [0012] and Fig. 4A).

Regarding claim 9, as mentioned in claim 7, Lee discloses that the method further comprising: determining that the estimated second signal strength satisfies a threshold; (= reselecting a cell based on signal strength, see [0257 and 0260]; and displaying first and second indicators associated with an availability of LTE and NR networks, see [0012] and Fig. 4A).  

Regarding claim 10, as mentioned in claim 7, Lee discloses the method wherein determining that the first base station supports NSA communications comprises receiving an indication from the first base station that the first base station supports NSA communications (see, [0107]).  

Regarding claim 11, as mentioned in claim 7, Lee further discloses the method, wherein determining the estimated second signal strength comprises selecting a value, from multiple values stored by the cellular communication device, based at least in part on (a) the first signal strength, (b) a first frequency band used by the first base station for communicating with the - y22 Lee & HayesAttorney Docket No. 7M2-0694UScellular communication device, and (c) a second frequency band used by the second base station for communicating with the cellular communication device (see, [0259-260]).  

Regarding claim 14, Lee discloses a cellular communication device, comprising:
 one or more processors; and one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by the one or more processors, cause the one or more processors to perform actions comprising:

(= electronic device 101 may include a first processor 212 that supports establishment of a communication via 4G/LTE network and a second processor 214 that supports establishment of a communication via 5G network, see [0077, 0089, 0093 and 0108]; and
 during idle mode operation of the cellular communication device: measuring a first signal strength of a signal transmitted by the first base station (= 4G core network may assign a priority to device 101 in an idle mode, see [0228]; and device 101 may reselect a cell based on signal strength, see [0257 and 0260]);
 selecting a value, of multiple values stored by the cellular communication device, based at least in part on a first frequency band used by one of the first and second base stations (= an operation of displaying indicator associated with a network may be performed under conditions A-D, see [0148]; and storing conditions A-D in the memory 130 of device 101, see [0157]; whereby the conditions (A-D) are being associated with the “multiple values”); and 
determining whether to display an indication that the second radio access technology is currently available to the cellular communication device, based at least in part on the value (= condition A includes device 101 camping on 4G base station; see [0149]; condition C includes camping on 4G base station that is positioned within cell coverage of 5G base station, see [0151]; and device 101 may display a first indicator 461 or a second indicator 462 associated with the network accessed by device 101, see [0099-0101 and 0106-107]).

Regarding claim 15, as mentioned in claim 14, Lee discloses the cellular communication device, wherein selecting the value is further based at least in part on a second frequency band used by another of the first and second base stations 
(= condition A includes device 101 camping on 4G base station; see [0149]; condition C includes camping on 4G base station that is positioned within cell coverage of 5G base station, see [0151]; whereby the 4G and 5G base stations includes “4G and 5G radio frequency bands”).

Allowable Subject Matter
4.	Claims 3-6, 12-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                            CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and an attached form PTO-892 for cited references and the prior art made of record.
a.     Wang et al., (US 2019/0268962) teaches signal indication for 5G/New radio.
b.      Lee et al., (US 2018/0368016) teaches options to provide a network icon in non-standalone mode.

 7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.